CULPEPPER, Judge.
This is an uncontested appeal, the purpose •of which is to amend a judgment of the district court.
On February 23, 1966, the plaintiffs appellants, Mrs. Amanda L. LeBleu, et al., filed suit against the defendant appellee, Ralph W. McGuire, to foreclosure by ordinary process on a mortgage covering certain immovable property. Plaintiffs prayed for money judgment for the balance due on the note and mortgage, together with interest, costs and attorneys fees; and also for recognition of their mortgage lien on the immovable property, which was described with particularity in the petition. Defendant did not file an answer. A preliminary default was entered and judgment •on confirmation of default was duly entered on March 17, 1966.
However, apparently through inadvertence, the written judgment provided only for money judgment against the defendant in the sum of $3,359.44 with interest, costs and attorneys fees. It did not recognize plaintiff’s mortgage lien, nor did it describe the immovable property with particularity as required by LSA-C.C.P. Article 1919.
Counsel for plaintiffs felt there was some doubt as to whether the trial court could amend and correct the judgment under the provisions of LSA-C.C.P. Article 1951, which allows corrections of phraseology, calculation, etc. He says the changes sought here may be in the substance of the judgment. Hence, plaintiff has appealed asking that the judgment be amended to recognize the mortgage lien and describe the property with particularity.
The defendant, Ralph W. McGuire, was not represented by counsel in the lower court or in this court and has filed no appellate brief. We think plaintiffs are entitled to relief sought.
For the reasons assigned, the judgment appealed is amended so as to add thereto the following paragraphs:
“It is further ordered, adjudged and decreed that there be judgment herein in favor of plaintiffs and against the defendant recognizing plaintiffs’ lien under that certain mortgage from Ralph W. McGuire to Simeon LeBleu, Jr., dated June 4, 1957 and recorded on July 1, 1957, bearing file number 692994 in Mortgage Book 349, page 175, of the records of Calcasieu Parish, against the following described property situated in the Parish of Calcasieu, State of Louisiana, to wit:
“Lot Eighteen (18) of Block Twenty-four (24) of Hi-Mount Addition to the City of Lake Charles, Louisiana, as per plat recorded in records of Calcasieu Parish, Louisiana, together with all improvements thereon situated.”
Otherwise than as herein amended, the judgment appealed is affirmed. All costs of this appeal are assessed against the plaintiff appellant.
Amended and affirmed.